Attachment A

Exhibit (10)(iii)(A)(23)

RESTRICTED STOCK AWARD

UNDER THE PROVISIONS OF THE

CINCINNATI BELL INC.

2007 LONG TERM INCENTIVE PLAN

 

Name of Employee:    (Employee Name) Award Date:    December 7, 2007
Number of Restricted Shares:    (Number of Shares)

Pursuant to the provisions of the Cincinnati Bell Inc. 2007 Long Term Incentive
Plan, as in effect on the date noted above (the “Award Date”) and as it may
thereafter be amended (the “Plan”), a copy of which has been delivered to the
employee named above (“you”), the Compensation Committee of the Board of
Directors of Cincinnati Bell Inc. (the “Compensation Committee”) hereby grants
you an award of XXXX common shares, par value $.01 per share, of Cincinnati Bell
Inc. (the “Shares”), on and subject to the terms of the Plan and your agreement
to the following terms, conditions and restrictions.

1. Securities Subject to this Agreement. This Agreement is made with respect to
the Shares and any securities (including additional common shares of Cincinnati
Bell Inc. (the “Company”)) issued in respect of the Shares, whether by way of a
share dividend, a share split, any reorganization or re-capitalization of the
Company or its stock or any merger, exchange of securities or like event or
transaction as the result of which any security or securities of any kind are
issued to you by reason of your ownership of the Shares. Any such securities
issued in respect of any of the Shares shall be subject to the same
restrictions, terms and conditions set forth in this Agreement, and shall be
administered in the same manner, as the Shares to which they relate. Reference
in the following terms of this Agreement to the Shares shall include any such
securities issued in respect of the Shares.

2. Rights of Ownership. Except for the Forfeiture Restrictions and the Sales
Restrictions (as such restrictions are defined in Section 3 hereof), you are the
record and beneficial owner of the Shares, with all rights and privileges
(including but not limited to the right to vote, to receive dividends and to
receive distributions upon liquidation of the Company) appertaining thereto.

3. Forfeiture Restrictions and Sales Restrictions. The Shares and any interest
therein shall be subject to forfeiture as described in Section 10 hereof (the
“Forfeiture Restrictions”), except upon the occurrence of events as specified in
Sections 4, 5, 6, 7 and 9 hereof. In addition, the Shares and any interest
therein may not be transferred or conveyed by you in any manner whatsoever and
whether or not for consideration (the “Sales Restrictions”), except upon the
occurrence of events as specified in Sections 4, 5, 6, 7, 8 and 9 hereof.

4. Lapse of Restrictions Upon Passage of Time. The Forfeiture Restrictions and
Sales Restrictions shall lapse and thereby terminate and be of no further force
and effect by reason of or in relation to the passage of time in accordance with
and to the extent provided under the terms of paragraphs (a), (b) and (c) of
this Section 4.

(a) If you are still an Employee on December 7, 2008, then on such date (i) the
Forfeiture Restrictions shall terminate as to XXXX Shares but (ii) the Sales
Restrictions shall terminate as to any such Shares only to the extent any such
Shares are used to satisfy tax withholding requirements under and pursuant to
the terms of Section 14 hereof.



--------------------------------------------------------------------------------

(b) If you are still an Employee on December 7, 2009, then on such date (i) the
Forfeiture Restrictions shall terminate as to an additional XXXX Shares but
(ii) the Sales Restrictions shall terminate as to any such Shares only to the
extent any such Shares are used to satisfy tax withholding requirements under
and pursuant to the terms of Section 14 hereof.

(c) If you are still an Employee on December 7, 2010, then on such date (i) the
Forfeiture Restrictions shall terminate as to the remaining XXXX Shares and
(ii) the Sales Restrictions (to the extent such restrictions have not earlier
terminated under the terms of paragraphs (a) and (b) of this Section 4) shall
terminate with respect to all of the Shares.

5. Termination of Restrictions Upon Death. In the event of your death while an
Employee, then, effective as of the date of your death, the Forfeiture
Restrictions (to the extent such restrictions have not earlier terminated under
the terms of Section 4 hereof) and the Sales Restrictions (to the extent such
restrictions have not earlier terminated under the terms of Section 4 hereof)
shall terminate and be of no further force or effect with respect to a number of
Shares (rounded up to the nearest whole Share) that bears the same ratio to the
total number of Shares as the number of days from the Award Date through the
date of your death bears to 1,096. Any Shares which remain subject to both the
Forfeiture Restrictions and Sales Restrictions after the calculation described
in the preceding sentence shall be forfeited to the Company as of your date of
death in accordance with the terms of Section 10 hereof. Upon the Sales
Restrictions terminating with respect to certain Shares under the first sentence
of this Section 5, the executor, administrator or other personal representative
of your estate, or the trustee of any trust becoming entitled thereto by reason
of your death, may transfer such Shares to any person or persons entitled
thereto under your will or under your trust or other instrument (or, in the
absence of any will, under the laws of descent and distribution) governing the
distribution of your estate in the event of your death.

6. Termination of Restrictions Upon Disability. If either (i) you shall become
disabled and as a result thereof cease to be an Employee under and pursuant to
applicable disability provisions of any employment contract to which you and the
Company or any of its subsidiaries are parties, or (b) you shall become disabled
to such extent that you are unable to perform the usual duties of your job for a
period of 12 consecutive weeks or more and as the result thereof the
Compensation Committee approves the termination of your employment within 12
months following the first day of such 12 consecutive week period on terms that
include the right to transfer the Shares free of the Forfeiture Restrictions and
the Sales Restrictions, then, effective as of the date you cease to be an
Employee, the Forfeiture Restrictions (to the extent such restrictions have not
earlier terminated under the terms of Section 4 hereof) and the Sales
Restrictions (to the extent such restrictions have not earlier terminated under
the terms of Section 4 hereof) shall terminate and be of no further force or
effect with respect to a number of Shares (rounded up to the nearest whole
Share) that bears the same ratio to the total number of Shares as the number of
days from the Award Date through the date you cease to be an Employee bears to
1,096. Any Shares which remain subject to both the Forfeiture Restrictions and
Sales Restrictions after the calculation described in the preceding sentence
shall be forfeited to the Company as of the date you cease to be an Employee in
accordance with the terms of Section 10 hereof.

 

2



--------------------------------------------------------------------------------

7. Termination of Restrictions Upon Retirement. If you cease to be an Employee
because of your retirement, then, effective as of the date you cease to be an
Employee, the Forfeiture Restrictions (to the extent such restrictions have not
earlier terminated under the terms of Section 4 hereof) and the Sales
Restrictions (to the extent such restrictions have not earlier terminated under
the terms of Section 4 hereof) shall terminate and be of no further force or
effect with respect to all of the Shares. For purposes of this Section 7, you
shall be deemed to have ceased to be an Employee because of your “retirement”
only if you cease to be an Employee (1) after you either have both attained at
least age 55 and completed at least 10 years as an Employee or have become
eligible for retiree medical coverage under a health care plan of the Company or
any of its direct or indirect subsidiaries and (2) other than by reason of your
fraud, misappropriation or embezzlement, gross insubordination, failure to
perform in good faith your assigned duties or any other reason for which a
termination of employment would be deemed for “cause” under any employment
agreement that is between you and the Company or any of its direct or indirect
subsidiaries and in effect at the time of your ceasing to be an Employee.

8. Termination of Sales Restrictions Upon Termination of Employment Other Than
For Death, Disability or Retirement. If you shall cease to be an Employee other
than by reason of an event described in Section 5, 6 or 7 hereof, then,
effective as of the date you cease to be an Employee, the Sales Restrictions (to
the extent such restrictions have not earlier terminated under the terms of
Section 4 hereof) shall terminate and be of no further force or effect with
respect to any Shares that have by the date you cease to be an Employee already
become free of the Forfeiture Restrictions under the terms of Section 4 hereof.

9. Change in Control. If a Change in Control (within the meaning of that term as
defined in the Plan) occurs, then, effective as of the date of such Change in
Control, the Forfeiture Restrictions (to the extent such restrictions have not
earlier terminated under the terms of Section 4 hereof) and the Sales
Restrictions (to the extent such restrictions have not earlier terminated under
the terms of Section 4 hereof) shall terminate and be of no further force or
effect with respect to all of the Shares.

10. Forfeiture. If you cease to be an Employee, then, except as provided in
Sections 4, 5, 6, 7, 8 and 9 hereof, any Shares which remain subject to both the
Forfeiture Restrictions and Sales Restrictions on the date you cease to be an
Employee shall be forfeited to the Company as of the date you cease to be an
Employee. Upon such forfeiture, all of your rights in respect of such Shares
shall cease automatically and without further action by the Company or you. For
the purpose of giving effect to this provision, you must execute and deliver to
the Company a stock power with respect to each certificate evidencing any of the
Shares, thereby assigning to the Company all of your interest in the Shares. By
the execution and delivery of this Agreement, you authorize and empower the
Company, in the event of a forfeiture of any of the Shares under this Section 10
to (i) date (as of the date you cease to be an Employee) those stock powers
relating to Shares that remain subject to the Forfeitures Restrictions and Sales
Restrictions as of the date you cease to be an Employee and (ii) present such
stock powers and the certificates to which they relate to the Company’s transfer
agent or other appropriate party for the sole purpose of transferring the
forfeited Shares to the Company.

 

3



--------------------------------------------------------------------------------

11. Employment. For purposes of this Agreement, you shall be deemed to be an
“Employee” while, and only while, you are in the employ of the Company or any of
its direct or indirect subsidiaries and considered such an employee under the
policies and procedures (including the payroll and withholding procedures) of
the Company and its subsidiaries. In this regard, the granting of this Agreement
does not constitute a contract of employment and does not give you the legal
right to be continued as an Employee.

12. Matters Relating to Certificates.

(a) Upon their issuance, the certificates representing the Shares shall be
deposited with the Secretary of the Company and shall be released to you only
pursuant to the provisions of this Section 12.

(b) Each certificate for Shares issued to you in accordance with this Agreement
shall bear the following legend:

“The Shares evidenced by this certificate are subject to the terms of a
Restricted Stock Agreement between the registered holder hereof and Cincinnati
Bell Inc., dated as of December 7, 2007, and may not be transferred by the
holder, except as provided by the terms of such agreement, a copy of which is on
deposit with the Secretary of Cincinnati Bell Inc. and which will be mailed to a
shareholder of Cincinnati Bell Inc. without charge within five days after
receipt of a written request.”

(c) Upon the lapse or termination of the Sales Restrictions as to any Shares,
the certificate evidencing such Shares shall be promptly presented to the
Company’s transfer agent or other appropriate party with instructions to cause
such certificate to be reissued, to the extent appropriate, in your name and
without the foregoing legend. Any Shares evidenced by such certificate which
remain subject to the Sales Restrictions shall be evidenced by a new
certificate, bearing the foregoing legend, which shall be returned to the
Company. Upon the lapse or termination of the Sales Restrictions as to any
Shares, the stock power or powers held by the Company with respect to such
Shares shall be surrendered to you (in exchange, if applicable, for a stock
power relating to any Shares which remain subject to the Sales Restrictions).

13. Interpretation. You acknowledge that the Compensation Committee has the
authority to construe and interpret the terms of the Plan and this Agreement if
and when any questions of meaning arises under the Plan or this Agreement, and
any such construction or interpretation shall be binding on you, your heirs,
executors, administrators, personal representatives and any other persons having
or claiming to have an interest in the Shares.

14. Withholding.

(a) In the event that the award and receipt of the Shares, the expiration of the
Forfeiture Restrictions and/or Sales Restrictions, the payment of dividends on
the Shares or any other event results in your realization of income or wages
which for federal, state and/or local income or other employment tax purposes
is, in the opinion of the Company, subject to

 

4



--------------------------------------------------------------------------------

withholding of tax by the Company or its subsidiaries, you shall pay to the
Company an amount equal to the withholding tax amount that the Company
determines applies with respect to such event or make arrangements satisfactory
to the Company regarding the payment of such tax, which arrangements may include
your agreement to surrender to the Company Shares that have become free of
Forfeiture Restrictions (even if such Shares would not otherwise be free of
Sales Restrictions). Otherwise, the Company may, at its discretion and to the
extent it determines is necessary to pay such withholding tax amount, withhold
any such withholding tax amount from your salary, dividends paid by the Company
on Shares, any Shares that have become free of Forfeiture Restrictions or any
other compensation payable to you.

(b) To the extent Shares that have become free of Forfeiture Restrictions are
used to pay any withholding tax amount, such Shares shall be deemed to be free
of any Sales Restrictions (even if they would otherwise not be free of such
restrictions under the other terms of this Agreement).

15. Notices. All notices and other communications to be given hereunder shall be
in writing and shall be deemed to have been duly given when delivered personally
or when deposited in the United States mail, first class postage prepaid, and
addressed as follows:

 

TO THE COMPANY:    Cincinnati Bell Inc.    221 East Fourth Street, RM. 103-715
Cincinnati, Ohio 45202
Attention: Director of Compensation & Benefits TO THE EMPLOYEE:    Employee Name
   Address

or to any other address as to which notice has been given in the manner herein
provided.

16. Effect of Employment Agreement. Notwithstanding any of the terms of the
foregoing sections of this Agreement, if the provisions of a written employment
agreement between you and the Company or one of its direct or indirect
subsidiaries would require that the Forfeiture Restrictions and/or Sales
Restrictions that apply to any Shares will lapse on a date that occurs on or
before the date such Shares either have such restrictions lapse or are forfeited
under the terms of the foregoing sections of this Agreement, or would require
that you be deemed to be employed by the Company or one of its subsidiaries
until a date later than the actual date on which your employment terminates for
purposes of determining the extent to which and the date on which any Shares
will have any such restrictions lapse or be forfeited, then such employment
agreement provisions shall control (and shall be deemed an amendment to this
Agreement and incorporated herein by reference).

17. Miscellaneous. This Agreement shall be binding upon the parties hereto and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. Subject to the provisions of the Plan, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and shall be construed and interpreted in accordance with the laws

 

5



--------------------------------------------------------------------------------

of the State of Ohio. This Agreement may not be amended except in a writing
signed by each of the parties hereto. If any provisions of this Agreement shall
be deemed to be invalid or void under any applicable law, the remaining
provisions hereof shall not be affected thereby and shall continue in full force
and effect.

Please indicate your acceptance by signing at the place provided and returning
this Agreement.

 

    COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF
CINCINNATI BELL INC. Dated: December 7, 2007     By:             Phillip R. Cox
        Chairman of the Board     Employee: Dated:                 Accepted and
Agreed

 

6